Notice of Pre-AIA  or AIA  Status
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
Misnumbered claims 13-22 have been renumbered 12-21.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claim(s) 1-13(renumbered), 16-18(renumbered) is/are rejected under 35 U.S.C. 102(a(1) or, in the alternative under 35 U.S.C. 103 as obvious over Crews et al. US 2008/0060551.  Crews et al. disclose an asphalt emulsion comprising:
A solvent, such as diesel, naphtha, kerosene or the like.  [0125].

A base asphalt softener comprising maltenes.  [0158]; and Gilsonite.  [0059].
Wherein the emulsion can be combined with an aggregate to form a bituminous composition that can be compacted, have equivalent gradation and bitumen content as HMA.  [0143-0155].
Although Crews et al. do not use the phrase “hydrocarbon absorber additive”; Crews et al. does disclose the use of Gilsonite as a suitable bitumen for use in the 
composition.  Therefore, it is inherent Crews et al. discloses all the components of the claimed invention.  Further it would have been obvious if not inherent “hydrocarbon absorption” is a known property of Gilsonite, and its use as an asphalt rejuvenator.

With respect to claims 2, 3, 5, 7-9 11-13renumbered, Crews et al. disclose the composition is configured to combined with virgin or recycled asphalt (RAP), crushed granite or stone-matrix aggregate, in a pugmill or similar mixer, wherein the maltenes are configured to soften the base asphalt, such that a desired viscosity is achieved in order to form a strong adhesive bond between the aggregate and the binder composition.  [0117-119, 0128-0131].

With respect to claims 16-18(renumbered), Crews et al. disclose a method for preparing and using asphalt concrete to pave a roadway comprising the steps of:
Adding a binder to an aggregate to form an asphaltic mixture of claim 1.
Heating the asphaltic mixture over a predetermined period of time.  [0140-143].
Applying and compacting the asphalt mixture on a surface to form a roadway, wherein 

the compacting is done in a temperature range between 0C-120C.
Although Crews et al. do not disclose the length of the heating process, Crews et al. does disclose “the bitumen emulsions may be mixed cold and then heated”.  [0141].
It would have been obvious, if not inherent to one of ordinary skill in the art before the effective filing date of the claimed invention the heating process could be at least one hour, depending on the quantity being heated.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating 
obviousness or nonobviousness.
Claims 14, 15(renumbered) is/are rejected under 35 U.S.C. 103 as being unpatentable over Crews et al. US 2008/0060551 in view of Allen et al. US 2018/0171147.  Crews et al. disclose an asphalt emulsion comprising:

A solvent, such as diesel, naphtha, kerosene or the like.  [0125].
A base asphalt softener comprising maltenes.  [0158]; and Gilsonite.  [0059].
Wherein the emulsion can be combined with an aggregate to form a bituminous composition that can be compacted, have equivalent gradation and bitumen content as HMA.  [0143-0155]. But does not disclose the shelf life of the emulsion.  However, Allen et al. teaches an age resistant coating for treating roadways, comprising an asphalt emulsion having a shelf life of several weeks to several months “depending on the specific type of emulsion and its components”.  See [0062].  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention the asphalt emulsion of Crews et al. would have a shelf life of at least one year, as taught by Allen et al. since such shelf lifes are known in the art, and the composition of Crews et al. is identical to that which is claimed.  Hence it would be obvious they would have similar characteristics.

5. 	Claims 19-22(renumbered) is/are rejected under 35 U.S.C. 103 as being unpatentable over Crews et al. US 2008/0060551 in view of Jeon US 2016/0137843.  Crews et al. disclose an asphalt emulsion comprising:
A solvent, such as diesel, naphtha, kerosene or the like.  [0125].
A base asphalt softener comprising maltenes.  [0158]; and Gilsonite.  [0059].
Wherein the emulsion can be combined with aggregates such as RAP, crushed granite and the like to form a bituminous composition that can be compacted, have equivalent gradation and bitumen content as HMA.  [0143-0155]. But does not disclose the use of 

limestone aggregate.  However, Jeon teaches a recycled, room temperature asphalt composition including 2-5wt% of limestone powder.  Abstract; [0015, 0065].  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the asphaltic composition of Crews et al. with limestone powder, as taught by Jeon in order to reduce porosity of the paved roadway.

Conclusion
6. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND W ADDIE whose telephone number is (571)272-6986.  The examiner can normally be reached on m-f 7:30-12:30, then 6-9pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on 571-272-6998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-

direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/RAYMOND W ADDIE/Primary Examiner, Art Unit 3671                               				1/26/2022